Citation Nr: 0028618	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as peptic ulcer disease, to include as an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.  He served in the Persian Gulf from January 1991 to 
March 1991 and received the Southwest Asia Liberation Medal 
and the Kuwait Liberation Medal--Saudi Arabia among others. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran is noted to have withdrawn all other issues on 
appeal, except for a claim for service connection for a 
corneal dystrophy, which was rendered moot by a rating 
decision of January 1999, which granted service connection 
for corneal dystrophy with diplopia.  

The Board notes that an active claim for entitlement to total 
disability evaluation due to individual unemployability 
remains pending, and that the RO requested further evidence 
to develop this claim in July 2000.  This matter is referred 
to the RO to address further.


FINDING OF FACT

The veteran currently has diagnoses of duodenitis, duodenal 
ulcer disease and gastric polyps, which the medical evidence 
suggests may be related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gastrointestinal disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a gastrointestinal 
disability, claimed to be a peptic ulcer disorder, during or 
as a result of active service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims. More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible possible, or capable of substantiation..  See 
Hensley v. West 212 F 3d 1255 (2000). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required. Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing. King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(2000) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice. Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  If a 
gastric or duodenal (peptic) ulcer becomes manifest to a 
degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of an 
ulcer during service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  This 
chronic disability must have become manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and by history, physical 
examination, and laboratory tests it cannot be attributed to 
any known clinical diagnosis. Such a chronic, undiagnosed 
illness will then be service connected unless there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Gulf War; or there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia theater of operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (2000).

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war; 2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and 4) a nexus between the 
chronic disability and the undiagnosed illness. In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required. However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence. VAOPGCPREC 4- 
99 (May 3, 1999).

The veteran served on active duty in the Southwest Asia 
Theater of Operations during the Gulf War, as reflected by 
his DD 214, which shows that he received the Southwest Asia 
Liberation Medal and the Kuwait Liberation Medal--Saudi 
Arabia among others. 

Service medical records do not reveal any evidence of 
treatment for gastrointestinal problems.  However, his March 
1993 Desert Shield/Storm processing check list was positive 
for complaints of diarrhea and or vomiting.  His report of 
medical history for his April 1993 separation examination 
also was positive for complaints of stomach liver or 
intestinal trouble, as well as for complaints of frequent 
indigestion.

VA treatment records from within a year of discharge also 
refer to gastrointestinal complaints.  A mental health clinic 
record from September 1993 reported complaints of epigastric 
discomfort and a history of the veteran drinking heavily to 
suppress these and other symptoms was noted.  Another 
September 1993 record noted complaints of a "nervous 
stomach."  A February 1994 treatment record noted complaints 
of sour stomach and burning stomach and noted the veteran to 
be taking Prozac and Xanax.  He was assessed with gastritis.  
In April 1994, he was seen for a complaint of upset stomach, 
or "acid stomach" frequently said to be tied to anxiety and 
he requested to be given more Tagamet.  In September 1994, he 
was again seen for complaints of burning, pain and nausea in 
his stomach, but without vomiting or diarrhea, and was noted 
to be out of Tagamet, 400 mg for two weeks, with the burning 
said to be worsening.  He was assessed with abdominal pain 
and restarted on Tagamet.  In February 1995, he was taken off 
of Trazadone due to nausea and heartburn complaints.  

A report from a March 1995 VA examination of the digestive 
system appears to have taken a medical history from the 
veteran himself, with no reference to a review of the claims 
file.  The complaints elicited were chiefly of lower 
abdominal pain, with diarrhea and constipation.  Findings 
were primarily limited to the lower abdominal area, with a 
barium enema shown to be normal.  The initial diagnosis was 
irritable bowel syndrome, which was confirmed by follow up 
sigmoidoscopy.

Treatment records revealed continued stomach problems through 
1996.  A May 1996 biopsy report noted a preoperative 
diagnosis of peptic ulcer disease and revealed findings of 
polyps at cordia, body, and duodenal ulcer.  Biopsy of 
stomach polyps was consistent with mild chronic gastritis.  A 
July 1996 GI clinic record noted diagnoses of GERD, and 
duodenal ulcer, duodenitis, with polyps noted.  A November 
1996 treatment record reported very bad cramping and pain in 
the stomach area, with mild epigastric pain on palpation and 
sharp pain in the gallbladder area.  This treatment record 
noted a history of ulcer disease.  An undated record noted no 
actual symptoms of ulcer, but did note descriptions of reflux 
symptoms.  In February 1997, he was diagnosed by the GI 
clinic with GERD and duodenal ulcer/duodenitis, as well as 
hyperplastic polyp, stomach.

The report of a February 1997 VA examination noted a history 
of irritable bowel syndrome, dating back to the veteran's 
time in the Persian Gulf, in 1991.  Regarding duodenal ulcer, 
this was noted to have been diagnosed in May 1996.  The 
examination focused on post service gastrointestinal history 
and current symptomatology.  Physical examination included 
abdominal and rectal exam.  No other diagnostic or clinical 
studies were performed as the veteran had a recent EGD and 
sigmoidoscopy.  He was assessed with a clear diagnosis of 
duodenitis, duodenal ulcer disease, and hyperplastic gastric 
polyps, which had been removed.  He was also noted to have a 
small hiatal hernia and gastro-esophageal reflux disease.  He 
was also noted to be followed for irritable bowel disease.  

The veteran's assertions of stomach problems on his Desert 
Storm examination in March 1993 and on his separation 
examination of April 1993 provide plausible evidence of 
inservice incurrence of the ulcer disorder.  Moreover, the VA 
treatment records showing repeated treatment for stomach 
symptoms within a year of his July 1993 discharge suggest 
that the ulcer pathology may have become manifest within a 
year of discharge.  Thus, the first element of a well-
grounded claim of service connection to include on a 
presumptive basis is established by the record.  38 C.F.R. § 
3.303, 3.309 (2000).

Likewise, there is ample evidence of a current 
gastrointestinal disorder, diagnosed duodenal ulcer disease 
and duodenitis in the February 1997 VA examination.

The Board finds that with medical evidence of a current 
disability, the second element of a well-grounded claim of 
service connection under Caluza, supra, is also met.  

The third element of nexus under Caluza is met through the 
findings of the VA treatment records and the 1997 VA 
examination showing continuity of treatment for stomach 
pathology.   This finding provides competent medical evidence 
to the effect that the claim is "plausible" or "possible" and 
serves to well ground this claim.  See Epps, Hensley, supra. 

Therefore, the veteran has presented a well-grounded claim 
for service connection for an ulcer condition, claimed as 
peptic ulcer disease, and to this extent only the appeal is 
granted.

ORDER

The claims of entitlement to service connection for a 
gastrointestinal disability is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
peptic ulcer disease is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(2000); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the VA examinations addressing the 
veteran's gastrointestinal problems did not appear to include 
a review of the claims file to include review of the service 
medical records and/or the medical evidence of treatment for 
gastrointestinal problems within the presumptive year after 
service.  Neither the March 1995 nor the February 1997 
examinations contain opinions as to the etiology of the 
claimed peptic ulcer disease, to include whether it was 
manifested in service or to a compensable degree thereto 
within one year of discharge.  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Another VA 
examination should be scheduled, to include a full review of 
the claims file.

Finally, it is noted that in the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), it 
was held that once a claimant has properly made out a well- 
grounded claim under any cause or presumption, then the duty 
to assist attaches to the investigation of all possible 
service-related causes of the current disability.  Therefore, 
any additional development warranted in the current case 
should also be undertaken both for direct and presumptive 
service connection of the veteran's claimed gastrointestinal 
disability, as well as on the basis of undiagnosed illness.

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be allowed to 
submit additional evidence in support of 
the claim.

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) in order to determine the 
nature and etiology of his 
gastrointestinal disorder, claimed as 
peptic ulcer disease.  All indicated 
tests and studies should be conducted.  A 
clear diagnosis of all stomach disorders 
should be made.  The claims folder, a 
copy of this remand, and a copy of the 
appropriate diagnostic code(s) pertaining 
to ulcer disorders, should be made 
available to the examiner for review 
before the examination.  After completion 
of the examination and study of the 
record, the examiner(s) should express an 
opinion as to the degree of probability 
that any gastrointestinal disease was 
first manifested during active service or 
is a result of active service, to include 
Persian Gulf service.  The examiner(s) 
should also express an opinion as to 
whether the evidence shows whether it is 
as likely as not that an ulcer disorder 
was first manifested to a compensable 
degree under the applicable diagnostic 
code within one year of discharge.  

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


 



